Citation Nr: 1745481	
Decision Date: 10/12/17    Archive Date: 10/19/17

DOCKET NO.  10-31 586A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, Arizona


THE ISSUE

Entitlement to service connection for left ear hearing loss.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Y. Lee, Associate Counsel



INTRODUCTION

The Veteran was a member of the Colorado Army National Guard from July 2001 to July 2007.  During this period, the Veteran had honorable active duty with the United States Army from June 2002 to October 2002, and from January 2003 to March 2004.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a May 2009 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Denver, Colorado.  Due to the location of the Veteran, jurisdiction of the case is now with the RO in Phoenix, Arizona.  

The Board notes that the Veteran requested a hearing.  Accordingly, the Veteran was scheduled for a Board hearing in March 2012, but was deemed a no show.  To date, the Veteran has not requested that his hearing be rescheduled.  Therefore, the Board finds the Veteran's request for a hearing to be withdrawn.  38 C.F.R. 
§ 20.702(d) (2016).  

This matter was remanded by the Board for further procedural and evidentiary developments in December 2012, June 2015, and August 2016.  A review of the record reflects substantial compliance with the Board's Remand directives.  See Stegall v. West, 11 Vet. App. 268, 271 (1998).  The VA Appeals Management Center (AMC) continued the previous denial of the instant issues in a July 2017 supplemental statement of the case (SSOC).  


FINDING OF FACT

The Veteran does not suffer from left ear hearing loss that manifested during, or as a result of, active military service.  




CONCLUSION OF LAW

The criteria for service connection for left ear hearing loss have not been met.  
38 U.S.C.A. §§ 1101, 1110, 1113, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2016).  


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Procedural Duties

VA has completed the necessary steps in order to meet its duties to notify and assist under the Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 2014); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a) (2016).  The Veteran has not raised any procedural arguments regarding the notice or assistance provided.  Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).  

The Board finds that the VCAA duties to notify and assist have been met as to the claims decided.  The Veteran has been provided satisfactory and timely VCAA notice.  In furtherance of VA's duty to assist, the RO has obtained the Veteran's service treatment records and VA treatment records, and has further requested Compensation and Pension examinations.  As the Board's prior remands directed, the Veteran was scheduled for re-examination in January 2013, March 2013, and June 2017.  However, the Veteran failed to report to any of these re-examinations, and without good cause proffered; thus, the Board will rate his original compensation claim (for service connection) based on the evidence of record.  See 38 C.F.R. § 3.655(b); see also Wood v. Derwinski, 1 Vet. App. 190, 193 (1991).  Consequently, evidence that could have been favorable to the Veteran's claim could not be obtained.

The Court has held that VA's duty to assist is not always a one-way street.  See Wood, 1 Vet. App. at 193.  If the Veteran wishes help, he cannot passively wait for it in those circumstances where he may or should have information that is essential in obtaining relevant evidence.  Thus, the Board finds that the RO complied with its duty to assist the Veteran by attempting to provide VA examinations, and another attempt to provide the VA examination is not warranted.  The claim on appeal will be evaluated based on the evidence of record.  

Lastly, the record reflects substantial compliance with the Board's August 2016 Remand.  See Stegall, 11 Vet. App. 268, 271 (1998).  The Veteran has not identified any additional records that should be obtained prior to a Board decision.  The RO attempted to schedule the Veteran for an appropriate VA examination, as discussed above.  The remand directives were adequately followed; thus, the Board finds substantial compliance has been shown.  

Accordingly, the duties to notify and assist under 38 U.S.C.A. § 5103A and 
38 C.F.R. § 3.159(c) are satisfied.  

II.  Service Connection  

Generally, to establish service connection, a Veteran must show: "(1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service."  Davidson v. Shinseki, 581 F.3d 1313, 1315-16 (Fed. Cir. 2009); Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).  Service connection may be granted for any injury or disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease or injury was incurred in service.  38 C.F.R. § 3.303(d).  In the absence of proof of a present disability there can be no valid claim.  Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).  

Certain chronic diseases, including sensorineural hearing loss, may be presumed to have been incurred in or aggravated by service if manifest to a compensable degree within one year of discharge from service.  See 38 U.S.C.A. §§ 1101, 1112; 
38 C.F.R. §§ 3.307, 3.309; Veterans Benefits Administration (VBA) Fast Letter 10-02 (Mar. 18, 2010); see also Memorandum, Characterization of High Frequency Sensorineural Hearing Loss, Under Secretary for Health, October 4, 1995 (characterizing high frequency sensorineural hearing loss as an organic disease of the nervous system).  In such cases, the disease is presumed under the law to have had its onset in service even though there is no evidence of that disease during the period of service.  38 C.F.R. § 3.307(a).  This presumption is rebuttable by affirmative evidence to the contrary.  38 U.S.C.A. § 1113; 38 C.F.R. §§ 3.307(d), 3.309(a).  A showing of chronicity requires a combination of manifestations sufficient to identify a disease entity, and sufficient observation to establish chronicity at the time, as distinguished from merely isolated findings or a diagnosis including the word "chronic."  38 C.F.R. § 3.303(b).  

When a disease listed at 38 C.F.R. § 3.309(a) is not shown to be chronic during service or the one year presumptive period, service connection may also be established by showing continuity of symptomatology after service.  See 38 C.F.R. § 3.303(b).  Continuity of symptomatology may be established if a claimant can demonstrate (1) that a condition was shown in service; (2) evidence of post-service continuity of the same symptomatology; and (3) medical or, in certain circumstances, lay evidence of a nexus between the present disability and the post-service symptomatology.  Id.; Savage v. Gober, 10 Vet. App. 488, 495-96 (1997); Walker v. Shinseki, 708 F.3d 1331, 1336, 1339 (Fed. Cir. 2013) (explaining that "shown as such in service" means "clearly diagnosed beyond legitimate question").  However, the use of continuity of symptoms to establish service connection is limited only to those diseases listed at 38 C.F.R. § 3.309(a) and does not apply to other disabilities which might be considered chronic from a medical standpoint.  See Walker, 708 F.3d at 1338-39.  "Except as otherwise provided by law, a claimant has the responsibility to present and support a claim for benefits under laws administered by the Secretary."  38 U.S.C. § 5107(a).  

In rendering a decision on appeal, the Board must analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the veteran.  See Gabrielson, 7 Vet. App. at 39-40; Gilbert, 1 Vet. App. at 57.  Board determinations with respect to the weight and credibility of evidence are factual determinations going to the probative value of the evidence.  Layno, 6 Vet. App. at 469.  Equal weight is not accorded to each piece of evidence contained in the record; not every item of evidence has the same probative value.  

Competency of evidence differs from weight and credibility.  Competency is a legal concept determining whether testimony may be heard and considered by the trier of fact, while credibility is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted.  Rucker, 10 Vet. App. at 74; Layno, 6 Vet. App. at 465.  Lay statements may serve to support a claim for service connection by supporting the occurrence of lay-observable events or the presence of disability or symptoms of disability subject to lay observation.  
38 C.F.R. § 3.159; see Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).

When all the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with a veteran prevailing in either event, or whether a preponderance of the evidence is against a claim, in which case, the claim is denied.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.

In this case, the Veteran seeks entitlement to service connection for left ear hearing loss.  

For purposes of applying the laws administered by VA, impaired hearing will be considered to be a disability when the auditory threshold in any of the frequencies of 500, 1,000, 2,000, 3,000, or 4,000 Hertz (Hz) are 40 decibels (dB) or greater; or when the auditory thresholds for at least three of the frequencies of 500, 1,000, 2,000, 3,000, or 4,000 Hertz are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385.  Service connection for impaired hearing is only established when audiometric testing meets the specified pure tone and speech recognition criteria.  

The Veteran's service treatment records are silent for treatment or complaints of left ear hearing loss.  The Veteran's service treatment records reflect that, upon the separation examination from active service in February 2004, the Veteran's hearing in the left ear was normal.  Pure tone thresholds, in dB, were as follows:  




HERTZ



500
1000
2000
3000
4000
LEFT
15
10
0
0
5

Therefore, the Veteran clearly did not meet the requirements for a left ear hearing loss disability, for VA purposes, at the time of separation.  See 38 C.F.R. § 3.385.  The Board recognizes that the ISO-ASA standards were presumed to have been used after December 31, 1970.  

Following service, the Veteran's original claim for VA compensation for hearing loss disability was received in January 2009 - more than 4 years after separation from active service.  Upon receipt of the Veteran's original claim, the RO scheduled the Veteran for an audiological examination in March 2009.  As the Veteran failed to appear to the March 2009 examination, a new audiological examination was scheduled for April 2009.  The Veteran also failed to report to the April 2009 examination.  

In December 2010, the Veteran was afforded an additional opportunity for an audiological examination.  The December 2010 VA audiological examination report notes the following pure tone thresholds in dB for the left ear:  




HERTZ



500
1000
2000
3000
4000
LEFT
20
25
15
20
30

Speech audiometry revealed speech recognition ability of 100 percent in the left ear.  Based on the examination results, the examiner noted that hearing in the left ear was normal.  

As previously noted, the Veteran was scheduled for re-examination in January 2013, March 2013, and June 2017, to re-evaluate the Veteran's claimed left ear hearing loss.  However, the Veteran failed to report to all of these scheduled re-examinations and did not provide good cause for his failure to report to any of these scheduled examinations.  Therefore, another attempt to provide a VA examination is not warranted.  

Based on the evidence in this particular case, the Board finds that service connection for left ear hearing loss is not warranted.  As the Veteran failed to appear to the January 2013, March 2013, and June 2017 re-examinations, the December 2010 VA opinion is the most probative and persuasive evidence of record, as it is based upon a complete review of the claims file, and it is the most recent medical opinion of record.  The Veteran has been provided multiple opportunities to appear for an examination to demonstrate a worsening of his disability or an opinion linking this condition to service; he has chosen not to appear to any such examination.  While VA has a statutory duty to assist in developing evidence pertinent to a claim, the Veteran also has a duty to assist and cooperate with VA in developing evidence - the duty to assist is not a one way street.  See Wood v. Derwinski, 1 Vet. App. 190 (1991).  

The Board acknowledges that the Veteran is competent to state that he experiences left ear hearing loss.  However, the record does not reflect that the Veteran has the requisite training and expertise to provide a diagnosis of hearing loss, or link such a diagnosis to noise exposure during his military service.  

The Veteran's medical records do not reflect a diagnosis of left ear hearing loss.  Further, the Veteran's service treatment records are silent as to complaints about left ear hearing problems, and there is no evidence of record to establish left ear hearing loss onset within a reasonable period after service.  The Veteran's left ear hearing was within normal limits upon separation.  

Although the Veteran believes that he has left ear hearing loss, the medical evidence of record does not support this conclusion.  Under the ISO-ANSI standards, the Veteran exited the service with normal hearing in the left ear; therefore, the Veteran did not meet the requirements for demonstrating a left ear hearing loss disability at the time of separation under 38 C.F.R. § 3.385.  Due to the absence of subsequent medical records immediately following service, there is no way to determine the decline of hearing after service.  

The preponderance of the evidence demonstrates that the Veteran is not entitled to service connection for a left ear hearing loss disability.  There is no evidence that shows the existence of a present disability with regard to the Veteran's left ear.  Moreover, there is no evidence of this condition manifesting during active military service.  As previously noted, in the absence of proof of a present disability, there can be no valid claim.  Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).  Service connection requires a finding of the existence of a current disability and a determination of a relationship between that disability and an injury or disease incurred in service.  Watson v. Brown, 4 Vet. App. 309, 314 (1993); see also Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 2000).  As such, service connection for left ear hearing loss is not warranted.  

Because the preponderance of the evidence is against the claim, the provisions of 
38 U.S.C. § 5107(b) regarding reasonable doubt are not applicable.  The Veteran's claim of entitlement to service connection for left ear hearing loss is denied.  


ORDER

Entitlement to service connection for left ear hearing loss is denied.  




____________________________________________
B. MULLINS
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


